04/06/2020



                                                                                      Case Number: DA 20-0055


        IN THE SUPREME COURT OF THE STATE OF MONTANA

                      Supreme Court Case No. DA 20-0055

RYAN JONES,

            Appellant/Plaintiff

      vs.                                          ORDER GRANTING
                                               SECOND EXTENSION OF TIME
 MONTANA STATE UNIVERSITY,                       TO FILE OPENING BRIEF
a Unit of the Montana University
System & Subdivision of the State of
Montana,

              Appellee/Defendant.



      Appellant/Plaintiff Ryan Jones has moved the Court, pursuant to Mont. R.

App. P. 26(2), for a second 30-day extension from April 10, 2020, up to and

including May 11, 2020, in which to file his opening brief in this matter. It is

supported by the affidavit of counsel. Appellee, Montana State University, does

not oppose the motion.

      Pursuant to the authority granted under Mont. R. App. P. 26(1), and good

cause having been shown, Appellant, Ryan Jones, is given an extension of time up

to and including May 11, 2020, to file his opening brief.

       DATED this            day of April, 2020.



                                        Supreme Court Justice
                                                                           Electronically signed by:
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                                  April 6 2020